 



Exhibit 10.3

AMENDMENT NO . 2

     This AMENDMENT NO. 2 (this “Amendment”), is dated as of January 14, 2005,
and is entered into by and among FLOWSERVE RECEIVABLES CORPORATION, a Delaware
corporation (the “Seller”), FLOWSERVE US INC., a Delaware corporation, as the
Servicer (the “Servicer”), the funding sources party hereto as the financial
institutions (the “Financial Institutions”), JUPITER SECURITIZATION CORPORATION
(together with the Financial Institutions, the “Purchasers”), and JPMORGAN CHASE
BANK, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as agent
(the “Agent”) for the Purchasers.

W I T N E S S E T H:

     WHEREAS, the Seller, the Servicer, the Purchasers and the Agent are parties
to that certain Receivables Purchase Agreement, dated as of October 7, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and

     WHEREAS the parties hereto desire to amend the Agreement on the terms and
conditions set forth below;

     NOW THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

     1.      Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

     2.      Amendment to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 below, clause (i)(a) to the
definition of the term “Eligible Receivable” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:

     "(i) (a) if a natural person, is a resident of the United States or, if a
corporation or other business organization, is organized under the laws of the
United States or any political subdivision thereof and has its chief executive
office in the United States;”

     3.      Representations and Warranties of the Seller. In order to induce
the parties hereto to enter into this Amendment, the Seller represents and
warrants that:

     (a)      The representations and warranties of Seller set forth in
Section 5.1 of the Agreement are true, correct and complete on the date hereof
as if made on and as of the date hereof and there exists no Amortization Event
or Potential Amortization Event on the date hereof, provided that in the case of
any representation or warranty in Section 5.1 of the Agreement that expressly
relates to facts in existence on an earlier date, the reaffirmation thereof
under this Section 3(a) shall be made as of such earlier date.

 



--------------------------------------------------------------------------------



 



     (b)      The execution and delivery by the Seller of this Amendment has
been duly authorized by proper corporate proceedings of the Seller and this
Amendment, and the Agreements, as amended by this Amendment, constitute the
legal, valid and binding obligations of the Seller, enforceable against the
Seller in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally.

     4.      Representations and Warranties of the Servicer. In order to induce
the parties hereto to enter into this Amendment, the Servicer represents and
warrants that:

     (a)      The representations and warranties of the Servicer set forth in
Section 5.1 of the Agreement are true, correct and complete on the date hereof
as if made on and as of the date hereof and there exists no Amortization Event
or Potential Amortization Event on the date hereof, provided that in the case of
any representation or warranty in Section 5.1 of the Agreement that expressly
relates to facts in existence on an earlier date, the reaffirmation thereof
under this Section 4(a) shall be made as of such earlier date.

     (b)      The execution and delivery by the Servicer of this Amendment has
been duly authorized by proper corporate proceedings of the Servicer and this
Amendment, and the Agreement, as amended by this Amendment, constitute the
legal, valid and binding obligations of the Servicer, enforceable against the
Servicer in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally.

     5.      Conditions Precedent. The amendment to the Agreement provided for
hereunder shall become effective as of the date first written above upon the
Agent’s receipt of each of the following:

     (a)      counterparts of this Amendment executed by the Seller, the
Servicer and each Purchaser; and

     (b)      a Reaffirmation of Performance Undertaking in substantially the
form attached hereto as Exhibit A hereto, executed by the Provider in respect of
the Performance Undertaking.

     6.      Ratification. The Agreement, as amended hereby, is hereby ratified,
approved and confirmed in all respects.

     7.      Reference to Agreement. From and after the effective date hereof,
each reference in the Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement as amended by this
Amendment.

- 2 -



--------------------------------------------------------------------------------



 



     8.      Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees and out-of-pocket expenses (including attorneys’ fees and time charges of
attorneys representing the Agent, which attorneys may be employees of the Agent)
incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.

     9.      CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

     10.      Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above:

            FLOWSERVE RECEIVABLES
CORPORATION, as Seller
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:   Vice
President     

            FLOWSERVE US INC.,
as Servicer
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:   Vice
President     

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



            JUPITER SECURITIZATION
CORPORATION
      By:   /s/ Leo Loughead         Name:   Leo Loughead        Title:  
Authorized Signer     

            JPMORGAN CHASE BANK, N.A. (successor by merger
to Bank One, NA (Main Office Chicago)), as a
Financial Institution and as Agent
      By:   /s/ Leo Loughead         Name:   Leo Loughead        Title:  
Managing Director, Capital Markets     


Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF REAFFIRMATION OF PERFORMANCE UNDERTAKING

(attached)

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF PERFORMANCE UNDERTAKING

As of January 14, 2005

JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, N.A. (Main Office Chicago)), as Agent
c/o J.P. Morgan Securities Inc.
270 Park Avenue, 10th Floor
New York, New York 10017

     The undersigned, Flowserve Corporation, hereby:

     (i)      acknowledges, and consents to, the execution of that certain
Amendment No. 2 (the “Amendment”), of even date herewith, among Flowserve
Receivables Corporation, Flowserve US Inc., the funding sources party thereto as
the Financial Institutions, Jupiter Securitization Corporation (together with
the Financial Institutions, the “Purchasers”) and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as agent;

     (ii)      reaffirms all of its obligations under that certain Performance
Undertaking dated as of October 7, 2004 (the “Performance Undertaking”) made by
the undersigned in favor of the Agent and the Purchasers; and

     (iii)      acknowledges and agrees that, after giving effect to the
Amendment, such Performance Undertaking remains in full force and effect and is
hereby ratified and confirmed.

            FLOWSERVE CORPORATION
      By:           Name:           Title:        

 